      ELLEN F. ROSENBLUM
      Attorney General
      SHEILA H. POTTER #993485
      Deputy Chief Trial Counsel
      STEVEN M. LIPPOLD, OSB #903239
      Chief Trial Counsel
      Department of Justice
      100 SW Market Street
      Portland, OR 97201
      Telephone: (971) 673-1880
      Fax: (971) 673-5000
      Email: Sheila.Potter@doj.state.or.us
              Steve.Lippold@doj.state.or.us

     Attorneys for Plaintiff




                                     IN THE UNITED STATES DISTRICT COURT

                                         FOR THE DISTRICT OF OREGON



     ELLEN ROSENBLUM, Oregon Attorney                         Case No. 3:20-cv-01161-MO
     General,
                                                             SECOND DECLARATION OF MARK
                       Plaintiff,                            PETTIBONE IN SUPPORT OF
                                                             ROSENBLUM'S MOTION FOR A
                                                             TEMPORARY RESTRAINING ORDER
               v.                                            AND PRELIMINARY INJUNCTION
     JOHN DOES 1-10; the UNITED STATES
     DEPARTMENT OF HOMELAND
     SECURITY;
     UNlTED STATES CUSTOMS AND
     BORDER PROTECTION; the UNITED
     STATES MARSHALS SERVICE and the
     FEDERAL PROTECTIVE SERVICE,

                       Defendants.



           I, Mark Pettibone, declare:




Page 1 -   SECOND DECLARATION OF MARK PETTIBONE IN SUPPORT OF ROSENBLUM'S
           MOTION FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
           INJUNCTION
           SP3/db5/# 10342025-v lA
                                                      Department of Justice
                                                      100 SW Market Street
                                                       Portland, OR 97201
                                              (971) 673-1880 /Fax: (971) 673-5000
               1.       I am a resident of Portland, Oregon and a citizen of the United States of America.

      I make this affidavit based on my own personal knowledge and I am competent to testify about

      the matters contained in this declaration.

               2.       I was terrified when an unmarked van stopped near me and men in military

      fatigues jumped out and approached me without identifying themselves.

               3.       At the time I was abducted by these individuals, I was not wearing a helmet. I

      was wearing eyeglasses.

               4.       As far as I am aware, there is no video of my abduction. ,.

               5.       I have seen a widely circulated video of a person wh~, like me, was detained and

     placed into an unmarked minivan by two individuals wearing military-like fatigues. That person

      was wearing a black helmet and was not wearing eyeglasses. That person is not me.
                                          ~{\'\f
               6.       I was detained for      two hours.

               7.      No one informed    m~Js to which agency had abducted, detained or questioned
      me. I am still unaware as to which agency or agencies were involved in my abduction, detention

      and questioning.

               I declare under penalty of perjury that the foregoing is true and correct.

               EXECUTED on July Z/2, 2020.


                                                             ~~
                                                             MARK PETTIBONE




Page 2 -   SECOND DECLARATION OF MARK PETTIBONE IN SUPPORT OF ROSENBLUM'S
           MOTION FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY
           INJUNCTION
           SP3/db5/# 10342025-v IA
                                                       Department of Justice
                                                       100 SW Market Street
                                                        Portland, OR 97201
                                               (971) 673-1880 I Fax: (971) 673-5000
